J-A02008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF D.A.L.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.A.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 948 WDA 2020

              Appeal from the Order Entered September 1, 2020
    In the Court of Common Pleas of Butler County Orphans' Court at No(s):
                              OA No. 49-2019


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                                FILED: MARCH 12, 2021

       J.A. (“Mother”) appeals the order entered on September 1, 2020, that

involuntarily terminated her parental rights to her minor son, D.A.L., pursuant

to the Adoption Act.1 We affirm.

       D.A.L. was born in May 2012.            Butler County Children and Youth

Services (“CYS”) first became involved with the family during 2014 when

D.A.L. was adjudicated dependent due to drug abuse by Mother and S.A.L. 2

(“Father”). That adjudication was discharged in 2015, and the family was


____________________________________________


1 While dated August 31, 2020, the order was not filed and entered for
purposes of Pa.O.C.R. 4.6(b) until September 1, 2020 upon the docketing of
notice.

2The orphans’ court also terminated the parental rights of S.A.L., who did not
appeal or participate in the instant appeal.
J-A02008-21


reunited. On March 6, 2018, CYS again intervened after it received a report

regarding Father’s drug use. Specifically, the caseworkers observed a bloody

needle and a spoon with suspected heroin in the home. At that time, Mother

was incarcerated in the Butler County Prison. D.A.L. was habitually truant and

it was expected that he would have to repeat kindergarten.

      The juvenile court removed D.A.L. from Father’s care and placed him

temporarily with a paternal aunt in York County. Soon thereafter, he was

placed with a different paternal aunt and uncle, L.D. and R.D. (“Paternal Aunt

and Paternal Uncle”), who remained a kinship placement until March 2019,

when Paternal Aunt and Paternal Uncle indicated that they were no longer a

placement option. Since March 2019, D.A.L. lived with a confidential foster

family who is a potential adoptive resource.

      The juvenile court adjudicated D.A.L. dependent on March 28, 2018.

Mother remained incarcerated with no clear release date.       While Mother’s

visitations with D.A.L. were subject to the Butler County Prison’s visitation

protocol, her primary reunification objective was to maintain an active role in

her son’s life.

      For the majority of the year, Mother was moderately compliant with the

permanency plan insofar as she participated in available prison programs and

she regularly mailed correspondence to her son. After her release from prison

in March 2019, Mother’s objectives were expanded to include demonstrating

an ability to satisfy D.A.L.’s needs, providing CYS weekly updates, obtaining


                                     -2-
J-A02008-21


a legal source of income, maintaining appropriate housing, and ensuring that

all household members or potential caregivers are drug-free and safe.

       On June 13, 2019, CYS filed petitions to involuntarily terminate the

parental rights of Mother and Father pursuant to § 2511(a) (1), (2), (5), and

(8). By July 12, 2019, Mother had achieved substantial compliance with the

permanency plan and had made moderate progress toward alleviating the

circumstances which necessitated the original placement. For example, she

entered an outpatient drug-treatment program, completed a mental health

evaluation, and initiated psychological therapy.     Nevertheless, problems

persisted regarding Mother’s ability to satisfy D.A.L.’s need for safety and

stability.

       Before the court held the evidentiary hearing on CYS’s petitions, L.D.

and R.D. reemerged and requested visitation with their nephew. The court

consolidated the petition for visitation with CYS’s petition to terminate

parental rights and scheduled hearings that ultimately took place on

December 3, 2019, January 23, 2020, and June 30, 2020.3 Subsequent to

the hearings and the submission of a brief by Mother, the orphans’ court

issued the underlying order terminating Mother’s parental rights and denying


____________________________________________


3Pursuant to the order entered on July 18, 2019, the orphans’ court appointed
Ronald Thomas, Esquire counsel for D.A.L. See CYS Exhibit A, Order
Appointing Counsel, 7/18/19. Counsel filed a brief in support of termination.




                                           -3-
J-A02008-21


the motion to resume visitation filed by L.D. and R.D.4 Mother filed a timely

notice of appeal and as concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

        She presents the following questions for our review:

        I. Whether the evidence in the record is inadequate for the
        [orphans’] court to have concluded, by clear and convincing
        evidence, that grounds for involuntary termination of parental
        rights existed pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5),
        and (8) where Mother unequivocally tested negative in drug
        screens and maintained safe and stable income and housing
        arrangements.

        II. Whether the [orphans’] court erred in concluding that
        termination of parental rights was in the best interests of the child,
        as required by 23 Pa.C.S.A. § 2511(b) where the [orphans’] court
        failed to cite adequate evidence of record and where there was a
        significant bond between Mother and [D.A.L.]

Mother’s brief at 4.

        The following applies to our review of matters involving involuntary

termination of parental rights:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the [orphans’] court if they are
        supported by the record. If the factual findings are supported,
        appellate courts review to determine if the trial court made an
        error of law or abused its discretion. A decision may be reversed
        for an abuse of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill-will.   The
        [orphans’] court’s decision, however, should not be reversed
        merely because the record would support a different result. We
        have previously emphasized our deference to trial courts that
        often have first-hand observations of the parties spanning
        multiple hearings.
____________________________________________


4   L.D. and R.D. did not participate in this appeal.

                                           -4-
J-A02008-21



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (cleaned up). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).           Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      At the outset, we address Mother’s argument that the orphans’ court

relied upon facts not of record in concluding that CYS had satisfied its burden

                                      -5-
J-A02008-21



of proof. See Mother’s brief at 23-24. Specifically, she refers to the court’s

recitation as to the family’s prior history with CYS from 2014 to 2015. Id. at

24. She contends:

      The [orphans’] court abused its discretion and erred when it used
      facts not part of the record in its opinion. In its' [sic] opinion, the
      [orphans’] court used facts that were not a part of the record for
      the instant case. This case began on March 6, 2018 when CYS
      caseworkers investigated a report at Father’s trailer.            Upon
      witnessing suspected drug paraphernalia and interviewing Father,
      CYS detained [D.A.L.]. The record begins on this date. However,
      the [orphans’] court outlined within its opinion, multiple pages of
      facts that were not part of this case. Specifically, pages two (2)
      through five (5) of the court’s opinion are not part of the record.
      These facts refer to a separate case involving this family from
      [orphans’] court outlined at length facts of that case, and then
      relied on them in its evaluation of the case at bar. Because this
      is an abuse of discretion and in legal error, this Court should
      reverse the [orphans’] court’s order terminating Mother’s parental
      rights.

Mother’s brief at 23-24.

      Mother’s argument concerning the orphans’ court’s reference to the

family’s prior involvement with CYS in 2014-2015 fails for several reasons.

First, contrary to Mother’s protestations, the trial court did not invoke any

facts relating to the first dependency adjudication to establish the statutory

grounds to terminate her parental rights. In reality, the orphans’ court simply

recounted the family’s history with the agency in order to frame the narrative

that was relevant to the present determination. Mother’s assertion that “[t]his

case began on March 6, 2018 when CYS caseworkers investigated a report at

Father’s trailer” belies her understanding of these child-welfare proceedings

and disregards the family’s interaction with CYS as far back as 2014. Indeed,

                                       -6-
J-A02008-21



the CYS caseworkers ostensibly would not have been at Father’s home on

March 6, 2018, but for the agency’s prior involvement with the family due to

the drug abuse of Mother and Father three years earlier. As this Court has

often repeated, the orphan’s court “must consider the whole history of a given

case[.]”   In Interest of: T.J.J.M., 190 A.3d 618, 623 (Pa.Super. 2018)

(eschewing the mechanical application of the six-month statutory period

outlined in section 2511(a)(1)).

      It is evident from the orphans’ court’s analysis that it only considered

Mother’s behavior commencing March 2018 in finding that CYS satisfied the

statutory grounds to terminate her parental rights.     See Findings of Fact,

Opinion, and Order, 9/1/20, at 21-28. While the orphans’ court cited facts in

its opinion that related to the family’s prior interaction with CYS, the court

simply outlined the history of this case and it did not rely upon those facts in

reaching its decision to terminate parental rights. Hence, we reject Mother’s

allegation of error.

      Next, we address Mother’s substantive challenge to the termination of

her parental rights. The orphans’ court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). In order to affirm

a termination of parental rights, we need only agree with the orphans’ court

as to any one subsection of § 2511(a), as well as § 2511(b).        See In re

B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).            Instantly, the




                                     -7-
J-A02008-21



certified record supports the orphans’ court’s termination decree pursuant to

§ 2511(a)(2)5 and (b), which provide, in pertinent part, as follows:

          (a) General rule.--The rights of a parent in regard to a
          child may be terminated after a petition filed on any of the
          following grounds:

              ....

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

              ....

          (b) Other considerations.--The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the parent.

23 Pa.C.S. § 2511(a)(2), and (b).

       With regard to termination of parental rights pursuant to § 2511(a)(2),

we have indicated:

       In order to terminate parental rights pursuant to 23 Pa.C.S.A.
       § 2511(a)(2), the following three elements must be met: (1)
       repeated and continued incapacity, abuse, neglect or refusal; (2)
____________________________________________


5 Sections 2511(a)(5) and (a)(8) are not applicable to Mother because she
was incarcerated at the time of D.A.L.’s removal from Father’s care. In re
Z.P., 994 A.2d 1108, 1121, 1123 n.2 (Pa.Super. 2010) (recognizing
termination was not proper under subsections (a)(5) and (a)(8) where parent
did not exercise custody when child was removed from care of custodial
parent).

                                           -8-
J-A02008-21


      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).    We have stated, “[t]he grounds for termination due to parental

incapacity    that   cannot   be   remedied   are   not   limited   to   affirmative

misconduct.     To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re Adoption of C.D.R.,

111 A.3d 1212, 1216 (Pa.Super. 2015). Accordingly, “[p]arents are required

to make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities. . . . [A] parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” In re A.L.D., supra at

340 (internal quotation marks and citations omitted).

      In terminating Mother’s parental rights pursuant to § 2511(a)(2), the

orphans’ court reasoned:

             Mother has not effectively addressed her problems with
      drugs and alcohol or her mental health. Mother did not submit to
      all required drug tests and was dismissed from drug treatment
      therapy for failure to attend. Even though Mother then enrolled
      in another program, the [c]ourt finds Mother’s inconsistency in
      attendance evidences [that] Mother does not understand the
      importance of remaining drug and alcohol free. Further, Mother
      did not successfully complete any portion of her mental health
      treatment. Mother’s continued incapacity in this respect has
      caused [D.A.L.] to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being.
      Mother’s failure to complete the [c]ourt[-o]rdered [s]ervices



                                       -9-
J-A02008-21


      within the timeframe set forth clearly shows that she cannot or
      will not remedy the cause/conditions of placement.

            ....

            The [c]ourt holds that based upon the facts, clear and
      convincing evidence was presented to allow for a termination as
      to 23 Pa.C.S.A. § 2511 (a)(2).

Findings of Fact, Opinion, and Order, 9/1/20, at 23-24.

      Mother challenges the orphans’ court’s reliance on her non-compliance

with drug and alcohol and mental health treatment. Id. at 27-30. Mother

suggests that she maintained negative drug screens, corrected her failure to

attend screens with the appropriate frequency, and that there were no

reported concerns related to drugs and alcohol. Id. at 28-29. She contends

that she attended drug and alcohol treatment and any absences as to such

treatment were due to memory loss resulting from a head injury sustained

when she was nineteen years old. Id. at 28. She further indicates that she

sought new treatment and pursued other avenues with respect to treatment

when necessary. Id. Mother also asserts that she attended mental health

treatment, emphasizing that the treatment reports established her compliance

with that component. Id. at 29-30. Mother concludes, “The [orphans’] court

improperly concluded [she] was not consistent with her drug and alcohol

compliance[.]” Id. at 29.

      Notwithstanding Mother’s pronouncements of compliance, a review of

the certified record reveals that Mother failed to complete her objectives aimed




                                     - 10 -
J-A02008-21



at reunification with D.A.L. following her release from incarceration,6 or

address the issues related to safety and lack of protective capacity.

       Former CYS caseworker, Tiffany Crotzer, was assigned to the family

between March 28, 2018, and February 14, 2020. See N.T., 6/30/20, at 5,

45, 70-71.     She reported that Mother’s objectives upon her release from

incarceration in March 2019 included participating in mental health and drug

and alcohol evaluations and following treatment recommendations. Id. at 58-

59. While Mother was frequently confused about her objectives, she managed

to obtain employment and appropriate housing, participate in visitations,7

maintain contact with CYS, and comply with the drug-screen program

approximately 30 percent of the time.8 Id. at 16, 19, 21-24, 27, 49-51, 53.


____________________________________________


6 As Mother was released from prison in March 2019, her incarceration does
not constitute a continuing incapacity. See In re Adoption of S.P., 47 A.3d
817, 828, 830 (Pa. 2012). (“[I]ncarceration is a factor, and indeed can be a
determinative factor, in a court’s conclusion that grounds for termination exist
under § 2511(a)(2) where the repeated and continued incapacity of a parent
due to incarceration has caused the child to be without essential parental care,
control or subsistence and that the causes of the incapacity cannot or will not
be remedied.”).
7 Due to COVID-19 restrictions, Mother’s in-person visitation with D.A.L was
suspended from mid-March through the end of May 2020. Although CYS
offered Mother virtual visitations during the interim period, Mother did not
download Skype until immediately before the in-person visitations resumed.
N.T., 6/30/20, at 77-80.

8 Mother was required to submit two drug screens per week. She complied
during nineteen of fifty-nine weeks. During thirty weeks, Mother submitted
only one screen, and on ten weeks, five of which were during the COVID-19
restrictions, she failed to submit any drug screens. N.T., 6/30/20, at 22, 75;
Mother’s Exhibit B.

                                          - 11 -
J-A02008-21



     However, while recognizing Mother’s engagement in substance abuse

and mental health treatment, Ms. Crotzer confirmed that Mother never

completed these objectives. Id. at 23-24, 46, 49-51, 57-59. Specifically,

when asked about Mother’s engagement in services from March of 2019 to

June 2019, Ms. Crotzer described Mother’s participation as “not so much with

the drug and alcohol, and she did not even receive her mental health

assessment until May 20 of 2019.” Id. at 46.

     The certified record confirms Mother’s attendance problems with respect

to both drug and alcohol treatment and her mental health program, problems

that Mother admitted during her testimony. See N.T., 6/30/20, at 49-50,

104-05; N.T., 1/23/20, at 83, 88-89, 90-91, 100-01. Indeed, Mother was

discharged from her initial drug and alcohol treatment program at the Gaiser

Addiction Center due to persistent attendance problems. See N.T., 1/23/20,

at 100.     Likewise, despite Mother’s assertion that she had addressed her

mental health problems, her current mental health therapist testified that

Mother had not completed any portion of her treatment plan. N.T., 1/23/20,

at 84-85.

     Furthermore, neither Ms. Crotzer nor Kristin Caro, the current CYS

caseworker, recommended reunification. Id. at 5, 45, 55-56, 82-83. Ms.

Crotzer identified Mother’s lack of protective capacity, as evidenced by her

continued devotion to Father despite his drug abuse and possible domestic

violence, as raising safety concerns that impeded reunification. Id. at 24-26.

She explained, “the Agency’s biggest concern was [Mother]’s ability to keep

                                    - 12 -
J-A02008-21



the child safe, and that level of function was diminished, so we had significant

concerns about relationships that [Mother] had.” Id. at 24.   She further

elucidated,

             I would argue the fact that there is a significantly diminished
      protective capacity when [Mother] is okay with the child being
      exposed, and I don’t know as though it’s been addressed
      consistently with how to enhance that protective capacity of
      making good choices and not allowing the child to be around such
      activities. . . .”
Id. at 26. Notably, such concerns were echoed by Eric Bernstein, Psy.D., who

conducted bonding assessments. Dr. Bernstein testified,

             With respect to [Mother], what stood out most was just a
      lack of familiarity about her son’s needs and perhaps appreciation
      or articulation of appreciation for the impact of her own respective
      difficulties upon her child. There was a certain level of conveyed
      entitlement, if you will, that I am the mother, and, therefore, I
      should have the child without any constructive critical assessment
      of her own strengths and limitations as a parent or how, for that
      matter, [D.A.L.] may adjust in her care as compared to in [the
      foster parents’] care.

            I’m also mindful of the -- at least report by [CYS] that there
      presents a history of domestic violence between the parties, just
      as I’m aware that the parties denied that ever being the case. So
      I don’t know how to reconcile that issue other than to acknowledge
      that the parties have a history of legal difficulties, one of which
      with the father having a simple assault charge in years past. But
      aside from that, I don’t know what -- if that even gives rise to
      concerns about domestic violence with [Mother] or what have you.

             And other than that, both parties have a history of legal
      difficulties which did raise concerns about their future, to the
      extent they will again incur legal issues an how will that, if at all,
      compromise the child’s stability should he be placed into their
      care; and to what degree would the child be at risk should they
      relapse as well, especially given, at least according to [CYS], that
      there was considerable drug paraphernalia within the home to
      which [D.A.L.] was exposed, and that certainly raised alarms, if

                                     - 13 -
J-A02008-21


      that is indeed accurate, about potential risk of his safety and well-
      being.

N.T., 1/23/20, at 28-29.

      Hence, the record substantiates the orphans’ court’s conclusion that

Mother demonstrated a repeated and continued incapacity, abuse, neglect, or

refusal to parent that has caused D.A.L. to be without essential parental

control or subsistence necessary for her physical and mental well-being. See

In re Adoption of M.E.P., supra at 1272. While Mother made steps toward

maintaining sobriety and addressing her mental health problems, that

progress was incomplete and she continues to display a diminished protective

capacity, as demonstrated by her son’s safety and welfare as subordinate to

her relationship with Father and she either cannot or will not remedy this

situation. As we discern no abuse of discretion or error of law, we do not

disturb the orphans’ court’s findings.

      Having determined that the record supports the orphans’ court’s

analysis under 2511(a), we next determine whether termination was proper

under § 2511(b). As to § 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The
      emotional needs and welfare of the child have been properly
      interpreted to include intangibles such as love, comfort, security,
      and stability. . . . [T]he determination of the child’s needs and
      welfare requires consideration of the emotional bonds between
      the parent and child. The utmost attention should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. However, . . . evaluation of a child’s bonds is not
      always an easy task.



                                     - 14 -
J-A02008-21



In re T.S.M., 71 A.3d at 267 (cleaned up). Essentially, “the extent of any

bond analysis . . . necessarily depends on the circumstances of the particular

case.”   In re K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation

omitted).

      When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, § 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d at 1121 (internal citations omitted).

      Moreover,

      While a parent’s emotional bond with his or her child is a major
      aspect of the [§] 2511(b) best-interest analysis, it is nonetheless
      only one of many factors to be considered by the court when
      determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

      In finding that D.A.L.’s emotional needs and welfare favor termination

pursuant to § 2511(b), the orphans’ court reasoned as follows:

             Dr. Eric Bernstein conducted a bonding assessment for
      Mother and [D.A.L.], Father and [D.A.L.], and the foster parents
      and [D.A.L.]. Dr. Bernstein opined that [D.A.L.] has a very strong
      bond with Father and a significant bond with Mother.             Dr.
      Bernstein further opined that [D.A.L.] will experience a loss if his
      relationship with Mother, Father, or the foster parents is severed
      which would need to be addressed through counseling.

                                     - 15 -
J-A02008-21



             Dr. Bernstein raised concerns regarding Mother’s history of
      rebelliousness and difficulty with the law, and Father’s lengthy
      legal history with periods of incarceration and long history of drug
      abuse, due to the effect those difficulties would have on stability
      and permanence for [D.A.L.] if [D.A.L.] was reunified with the
      parents. Dr. Bernstein testified that the foster parents provide
      the opportunity for [D.A.L.] to have a safe, secure, stable home
      environment with predictability and they recognize and appreciate
      his needs.

            ....

             In this case, a bond unquestionably exists between [D.A.L.]
      and Mother[.] However, the [c]ourt finds neither Mother nor
      Father are able to offer [D.A.L.] a secure, stable home. Mother[’s]
      . . . unwillingness or inability to remedy the problems that exist
      cause it to be in the best interests of [D.A.L.] to have parental
      rights terminated so that [D.A.L.] can have safety, permanency,
      and stability. The [c]ourt acknowledges that [D.A.L.] is currently
      in a confidential placement but notes that, since Mother does not
      have a history of violence, the ideal situation would be for Mother
      to be permitted to have some contact with [D.A.L.].

            The [c]ourt has given primary consideration to the
      developmental, physical, and emotional needs and welfare of
      [D.A.L.] and determines that the needs and welfare of [D.A.L.]
      are best met by the termination of Mother and Father’s parental
      rights. As such, it is in child’s best interest that Mother[’s] . . .
      parental rights are terminated.

Findings of Fact, Opinion, and Order, 9/1/20, at 28-30.

      Mother argues that the conclusion of the orphans’ court is faulty because

it failed to conduct an in-depth analysis of the child’s needs and welfare.

Rather, she maintains, the court offered conclusory statements without

citation to evidence with specificity. See Mother’s brief at 32-33. Further,

Mother asserts that the court failed to analyze the bond she shares with D.A.L.

to determine the impact of severing it. Id. at 33, 35. She contends that the



                                     - 16 -
J-A02008-21



orphans’ court's decision “runs in direct contrast to the evidence presented of

the ‘significant’ and ‘important’ bond between Mother and Child.” Id. at 35.

      Lastly, Mother challenges the finding that she posed a threat to her son’s

safety. Id. at 35-36. She opines,

             The [orphans’] court baselessly concluded that Mother was
      unable to offer [D.A.L.] a secure, stable home. Rather, the
      evidence demonstrated that since Mother’s release from
      incarceration, Mother held suitable housing. She maintained the
      same home, where she prepared a bedroom for [D.A.L.],
      therefore her living accommodations show permanency and
      stability. No evidence suggested Mother posed a safety threat to
      [D.A.L.], and the [orphans’] court even stated Mother does not
      have a history of violence and thus should be permitted to have
      contact with the [D.A.L.]. Therefore, the [orphans’] court’s
      conclusion that Mother cannot provide a secure, stable home or
      offer [D.A.L.] safety, permanency, or stability is contrary to the
      evidence and must be reversed on appeal.
Id. (cleaned up).

      Again, we discern no abuse of discretion. The certified record supports

the orphans’ court’s finding that D.A.L.’s developmental, physical and

emotional needs and welfare favor termination of Mother’s parental rights

pursuant to § 2511(b). As indicated supra, neither CYS caseworker who was

assigned to the family recommended reunification. N.T., 6/30/20, at 5, 45,

55-56.   Indeed, Ms. Crotzer expressly cited safety concerns relating to

Mother’s relationship with Father and Mother’s diminished protective capacity.
Id. at 24-26.       Furthermore, having performed bonding evaluations, Dr.

Bernstein reiterated Ms. Crotzer’s concerns and highlighted the dangers

associated with Mother’s sense of parental entitlement. Id. at 28-29.



                                    - 17 -
J-A02008-21



      Moreover, D.A.L. has been in his current pre-adoptive foster home,

where he is happy and doing well, with his needs satisfied, since March 2019.

N.T., 6/30/20, at 30-31, 48-49, 81-82; N.T., 12/3/19, at 77, 79-80.           Ms.

Crotzer noted D.A.L. was “thriving” in the foster home and described the home

as “natural, very comfortable, supportive.” N.T., 6/30/20, at 48-49.

      Dr. Bernstein recognized that D.A.L. shared bonds with Mother, Father,

and the foster parents. N.T., 1/23/20, at 19, 27.       Hence, he noted that,

regardless of the outcome, D.A.L. would experience some form of loss. Id. at

29-30. He testified,

      I think no matter how you decide in this case, [D.A.L.] is well
      aware enough, at least on some level, that he’s going to be
      negatively impacted, either by the loss of his existing stability and
      relationship with [his foster parents], or the potential -- or the
      potential for difficulties if placed in the parents’ care should they
      again incur a relapse or have any issues in their domestic
      situation.

             And if he is placed with [foster parents] permanently, there
      is going to be the felt loss of his father and mother, depending
      upon [the foster parents’] decision and/or the [c]ourt’s decision
      about what kind of contact, if any, is going to occur between them
      and their son in the future. So there is really no good situation
      that is completely going to shelter the child from this.
Id.

      Emphasizing the effect of safety and stability on D.A.L.’s needs and

welfare, Dr. Bernstein stated, “[The foster parents] provide [D.A.L.] with an

opportunity to have a safe, secure, stable home environment with

predictability, and they recognize and appreciate his needs and offer him a

balance, which I think is imperative as well.” Id. at 30. Hence, Dr. Bernstein


                                     - 18 -
J-A02008-21



opined that termination of parental rights serves D.A.L.’s needs and welfare.
Id. at 78; see also CYS Exhibit E at 13.

      While Mother may love D.A.L., a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

See In re Z.P., supra at 1121. At the time of the conclusion of the hearings,

D.A.L. had been in placement for over two years, and is entitled to

permanency and stability. As we have stated, a child’s life “simply cannot be

put on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” Id. at 1125.

      For all of the foregoing reasons, the orphans’ court did not err of abuse

its discretion in terminating Mother’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(2) and (b).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/2021




                                    - 19 -